Telford, P. J.,
filed the following opinion:
Now, February 14, 1914, there was filed in this case, in favor of the applicant, a petition signed by ninety-five residents of the ward. As against the application and certifying that the license applied for was not necessary for the accommodation of the public and entertainment *226of strangers and travelers, we have a remonstrance signed by over 200 residents of the ward.
The questions raised by' these petitioners and remonstrances, is not whether the hotel is necessary to be continued for the public accommodation, but whether for the accommodation of the public and the entertainment of strangers and travelers, it is necessary to give to it the privilege of selling intoxicating liquors.
The law recognizes the right in a proper case to so provide for the public demand.
Instead of calling witnesses upon the stand to inform the court, the law recognizes the right of residents to present in writing, their petition favoring, or their remonstrance against the necessity.
So far as the voting population of this ward is concerned, ninety-seven have indicated their opinion of its necessity, whilst eighty-three have indicated their opinion in writing that it is not necessary.
With the last-named remonstrants, more than 100 women residents of the ward have joined. The right of women to be heard is admitted and since the movement for women’s suffrage is apparently so near a favorable conclusion, whereby they will have a voice in affairs on an equality with the present electors, there is no reason why they should not be given as much consideration in this case as they will eventually be given in every case submitted to a popular vote.
There is some difference of opinion as to the weight to be given to this character of evidence in a license court. In some jurisdictions it is practically ignored without consideration, as being evidence of little value.
The Supreme Court of this state, however, lias determined otherwise. In a recent case that court has said:
“In the granting of licenses to wholesale and retail dealers the question of necessity, applicable alike to corporations and to natural persons, is of first importance, and in such cases nearly every resident of a. com*227munity has a fixed, opinion upon this' question which can as well be indicated by signing a petition or remonstrance as in any other manner. In an issue of this kind, the number and character of signers should have great weight with the court:” Indian Brewing Co.’s License, 226 Pa. 56.
In this case, however, in reaching a conclusion, there are other matters to consider. Charges have been filed against the applicant that during the term of the license which he now holds, sales have been made to minors and to persons of intemperate habits. Testimony was also presented showing that in certain cases where notice had been given not to sell to members of a family, such notices were disregarded.
We find as a fact from this evidence, that sales were made to three minors, to one of them frequently, covering a considerable period of time. It appears that no questions were asked in any of these cases, although in all cases the appearance of the witnesses should, in the opinion of the court, have led to a refusal.
Two witnesses, and the one to whom frequent sales were made is a resident in the ward of the applicant, and if any effort had been made, their ages could have been ascertained.
There is also evidence of sales to persons known to the court to be persons of intemperate habits, although no evidence was submitted -to show that such knowledge was general.
It is not clear from the evidence that notices of relatives that liquor should not be furnished to persons named, were not withdrawn.
A person who is granted a license is intrusted with, that license by the court, with the understanding that the conditions under which the license is granted will be carried out.
A sale to a minor is made a crime under the law. It is a sufficient cause for revoking the license and a sufficient cause for refusing one.
*228■ In this case the applicant has testified to the warnings which he has given to his bartenders, and places the responsibility for what occurred at his bar, upon his .employees. This, however, will not relieve him. Whilst, if he did not himself make or authorize or encourage the sale to a minor, he could not be convicted in a court, yet a licensee cannot escape responsibility for the conduct of the bartender that he puts in charge of his saloon, upon a hearing ih. a license court.
In a consideration of the infractions of the law of which we have proof, and in consideration of the number and character of petitioners and remonstrants upon the question of the necessity, this license is refused.